Title: To George Washington from François-Joseph-Paul, comte de Grasse-Tilly, 26 October 1781
From: Grasse-Tilly, François-Joseph-Paul, comte de
To: Washington, George


                  
                     Monsieur
                     Baye de Chesapeack le 26. 8bre. 1781.
                  
                  Je viens de recevoir la depéche que Votre Excellence m’a adressé.  je vous suis obligé des honnetetés dont vous comblés M. de Montguyot et je vous en fais mes trs humbles remercisments.  Il me tarde, mon cher Général d’être â mesure de voir si nos Ennemis veulent sérieusement en découdre. je desirerois qu’ils voulussent combler notre bonheur en me donnant la facilité de leur inspirer le respect qu’ils doivent avoir pour une armée victorieuse et qui sort pour ainsi dire de dessous vos ordres, et de consolider, à ce que j’éspere, ce bel attribût de l’honneur, (la liberté.).
                  J’ai mandé dês hier à M. de Rochambeau, le peu de moyens que j’ai pour passer le Lord à New york.  je proposois, si il n’y a point d’inconvenient, de faire mettre bas les canons de la Diligente et de la donner telle qu’elle est commandée par M. de Closuard au Lord et à sa suitte.  je pense que c’est le plus sur et le plus court moyen de vous débarasser de ses officiers et de remplir nos engagements avec décence.  Il est étonnant que le lord Cornwallis, ait excepté la Bonetta seulle, tandis qu’il a conté tous les autres Batiments; je le conduirois avec plaisir moy même, si la chose etoit possible.  je pense que dans ce moment cy, M. de Rochambeau vous aura communiqué mes reflexions et qu’elles auront convaincû Votre Excellence que le parti que je propose, est le meilleur, je m’en désisterai pourtant, s’il n’etoit point de votre gout.
                  Je reponds à M. le Marquis de la fayette au suject du transport de troupes dans mes gros vaisseaux ou frégattes par le bas de la côte;  je luy ai marqué et je le repête dans la même verité, que s’il ne faut que donner l’Escorte à des Bâtiments chargés de troupes et de munition pour les conduire a un point désigné, je ferai ce que je pourrai, mais je ne promets pas réussitte entiere, vû le temps qui me presse et l’obligation ou je suis de me trouver au temps indiqué, d’ou depend la réussitte des projets combinés des deux cours, mais je me refuse tout à fait à transporter ces troupes, ces munitions, &a. parceque si j’etois obligé de ne pas rattraper la côte, comme je füs obligé il y a deux ans de ne pas venir ici, je vous priverois malgré moy des forces qui vous sont utiles et même nécessaires; et que je ne veux pas en vous faisant du mal malgré moy, faire oublier le petit service que je viens de rendre aux etâts unis.  je sens que si ce projet pouvoit avoir lieu, ce seroit un grand etê trs grand avantage, dans ces parages et je les quitte à regrets.  Ce n’est qu’a la saison qui m’appelle ailleurs et aux ordres que j’ai qu’il faut sen prendre, etant par moy même três porté à humilier nos Ennemis et a faire tout ce que je puis pour nos alliés et surtout, cher général, pour votre gloire.  Votre Excellence me rend assés de justice pour etre convaincuë de l’attachement avec lequel j’ai l’honneur d’être, Monsieur, Votre três humble et três obeissant serviteur
                  
                     Le Comte de Grasse
                  
               